COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Taylor Morrison of Texas, Inc. and Taylor Woodrow Communities-
                          League City, Ltd. v. Andrew Kohlmeyer and April Kohlmeyer

Appellate case number:    01-19-00519-CV

Trial court case number: 18-CV-1285

Trial court:              10th District Court of Galveston County

       This is an accelerated appeal from the trial court’s June 28, 2019 order denying appellants’
amended plea in abatement and motion to compel arbitration. Appellants have filed an opposed
motion to stay the trial court proceedings pending this Court’s disposition of the appeal.
        We grant appellants’ motion and order all trial court proceedings stayed pending
disposition of this appeal. See TEX. R. APP. P. 29.3.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: _August 19, 2019___